Per curiam.
On June 29, 1983, this court approved the Plan for News Media Coverage submitted by the judges of the Conasauga Judicial Circuit for use in the Whitfield County Superior Court. See Code of Judicial Conduct, Canon 3A (8), Georgia Rules of Court (Annotated), Michie, 1982-83 Edition, p. 645. Following Walraven v. State, 250 Ga. 401 (297 SE2d 278) (1982), and a change of venue, Walraven’s trial for murder was held in Whitfield Superior Court pursuant to those rules.
Because the Associated Press, appellant in this matter, objected to several of those rules (which the trial judge refused to waive or modify), A.P. did not participate in photographic coverage of the Walraven trial. After conclusion of that trial, A.P. moved to modify the said Plan for News Media Coverage and the judges of Whitfield Superior Court thereafter revised the Plan and submitted it to this court for approval.
The Associated Press appeals specified parts of the revised Plan to the extent its motion to modify was overruled by the trial judges. It asks that this appeal be considered also as its objections to this court’s approval of the revised plan.
Regarding this as a “case,” we view the overruling of appellant’s motion to modify the court’s media plan as the overruling of objections to the trial court’s local rules and hence not reviewable by “appeal” absent a case in which such rules were invoked and a timely appeal was taken therefrom. See R. W. Page Corp. v. Lumpkin, 249 Ga. 576 (292 SE2d 815) (1982).
Regarding approval of the revised Plan for News Media Coverage for Whitfield County, it will be dealt with as provided in Canon 3A (8), supra.

Appeal dismissed.


All the Justices concur.